PER CURIAM:
In these consolidated appeals, Ernest A. Larch, Kris Sarayn Kollyns, and Frank Cooper appeal district court orders and judgment adopting the magistrate judge’s report and recommendation, granting the Defendants’ motions to dismiss, dismissing *632their civil rights complaints and denying the motion filed under Rule 59(e) of the Federal Rules of Civil Procedure. We have reviewed the record and the magistrate judge’s report and recommendation and affirm for the reasons cited by the district court. See Larch v. Gintoli, No. 3:04-cv-02296-JFA (D.S.C. filed Mar. 28, 2005; entered Mar. 30, 2005; May 12, 2005); Kollyns v. Gintoli No. 3:04-cv-01941-JFA (D.S.C. filed Mar. 28, 2005, entered Mar. 30, 2005; filed May 11, 2005, entered May 12, 2005); Cooper v. Gintoli No. 3:04-cv-02304-JFA (D.S.C. filed Mar. 28, 2005; entered Mar. 30, 2005; May 12, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED